EXHIBIT 10.1

 

AMENDMENT NO. 1

TO

STOCK PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO THE STOCK PURCHASE AGREEMENT (this “Amendment”) dated as
of January 30, 2006 by and between SI CONCRETE SYSTEMS CORPORATION, a Delaware
corporation (“Concrete”), SI GEOSOLUTIONS CORPORATION, a Delaware corporation
(“Geosolutions”), PROPEX FABRICS INC., a Delaware corporation (the “Purchaser”),
and INVESTCORP INTERNATIONAL, INC., solely in its capacity as “Seller
Representative” on behalf of each of the Sellers and the Qualifying
Optionholders (the “Seller Representative”).

 

WHEREAS, reference is made to the Stock Purchase Agreement dated as of
December 30, 2005 by and between Concrete, Geosolutions, the Purchaser and the
other parties signatory thereto (the “Agreement”; capitalized terms used herein
but not otherwise defined herein shall have the meaning ascribed thereto in the
Agreement);

 

WHEREAS, the Purchaser has requested that Geosolutions enter into an Asset
Purchase Agreement with Geosolutions EAT LLC, a Delaware limited liability
company (“Geosolutions Newco”), and the other documents contemplated thereby,
including, without limitation, the Bill of Sale by Geosolutions in favor of
Geosolutions, the Limited Warranty Deed by Geosolutions in favor of Geosolutions
Newco related to the transfer of the real property located at 428 Rollins
Industrial Blvd., Ringgold, Catoosa County, Georgia, the Limited Warranty Deed
by Geosolutions in favor of Geosolutions Newco related to the transfer of the
real property located at 1515 North County Line Road Alto, Banks County,
Georgia, and the Limited Warranty Deed by Geosolutions in favor of Geosolutions
Newco related to the transfer of the real property located at 1409 Coronet
Drive, Dalton, Whitfield County, Georgia;

 

WHEREAS, the Purchaser has requested that Concrete enter into an Asset Purchase
Agreement with Concrete EAT LLC, a Delaware limited liability company (“Concrete
Newco”), and the other documents contemplated thereby, including, without
limitation, the Bill of Sale by Concrete in favor of Concrete Newco and the
Special Warranty Deed by Concrete in favor of Concrete Newco related to the
transfer of the real property located at 4019 Industry Drive, Chattanooga,
Hamilton County, Tennessee; and

 

WHEREAS, the Purchaser, Concrete, Geosolutions and the Seller Representative, on
behalf of the Sellers and the Qualifying Optionholders, desire to amend the
Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the parties
hereto hereby agree as follows:

 

1. Amendment of Section 1.1.



--------------------------------------------------------------------------------

a. Section 1.1 of the Agreement is hereby amended to add the following terms to
Section 1.1 in alphabetical order therein:

 

““Concrete APA” means the Asset Purchase Agreement between Concrete and Concrete
EAT LLC, a Delaware limited liability company, dated as of January 30, 2006.”

 

““Geosolutions APA” means the Asset Purchase Agreement between Geosolutions and
Geosolutions EAT LLC, a Delaware limited liability company, dated as of
January 30, 2006.”

 

““LKE Cash” means the cash or other immediately available funds paid (a) to
Concrete pursuant to the Concrete APA as part of the Consideration (as defined
in the Concrete APA) for the Acquired Assets (as defined in the Concrete APA)
and (b) to Geosolutions pursuant to the Geosolutions APA as part of the
Consideration (as defined in the Geosolutions APA) for the Acquired Assets (as
defined in the Geosolutions APA).”

 

““LKE Transaction Documents” shall have the meaning set forth in
Section 11.21(a).”

 

““LKE Transaction Liabilities” shall have the meaning set forth in
Section 11.21(a).”

 

““Seller Indemnified Parties” shall have the meaning set forth in
Section 11.21(a).”

 

““Seller Losses” shall have the meaning set forth in Section 11.21(a).”

 

b. Section 1.1 of the Agreement is hereby amended to amend and replace the term
“Net Indebtedness” in Section 1.1 with the following:

 

““Net Indebtedness” means an amount equal to (a) Indebtedness minus (b) Cash
(excluding LKE Cash), each as determined in accordance with GAAP consistent with
past practices as of the close of business on the day immediately prior to the
Closing Date.”

 

2. Amendment of Article XI. Article XI is hereby amended by adding a new
Section 11.21 to the end thereof as follows:

 

“Section 11.21 Certain Other Purchaser Agreements.

 

(a) As used herein, (i) “LKE Transaction Liabilities” means any and all Seller
Losses resulting from or in any way attributable to the execution and delivery
of any of the LKE Transaction Documents or the consummation of any of the
transactions contemplated thereby to the extent that such Seller Losses are in
excess of any liability and expense that would have properly been the
responsibility of any of the Seller Indemnified Parties assuming the LKE
Transaction Documents had not been entered into and the transactions



--------------------------------------------------------------------------------

contemplated thereby had not been consummated, including, without limitation,
any increase in Legacy Tax Liabilities; (ii) “LKE Transaction Documents” means
the documents set forth on Section 11.21 of the Disclosure Schedule;
(iii) ”Seller Indemnified Parties” means Investcorp Bank B.S.C., the Seller
Representative, each Seller, each Qualifying Optionholder, Concrete and each of
its Subsidiaries, Geosolutions (it being understood and agreed that Concrete,
its Subsidiaries and Geosolutions will cease to be Seller Indemnified Parties
upon Closing of this Agreement) and, as applicable, each of such Person’s
respective Affiliates, officers, directors, managers, employees, shareholders,
equity owners, Representatives, heirs, legal representatives, successors and
assigns; and (iv) ”Seller Losses” means any and all losses, damages (including
natural resources damages), demands, claims, assessments, costs (including costs
of investigation, defense, response, remediation, restoration or reclamation),
causes of action, Actions, fines, judgments (including pre- and post-judgment
interest), awards, settlements, obligations (including corrective and remedial
obligations), liabilities, and expenses (including reasonable legal fees and
expenses, reasonable legal fees and expenses in obtaining coverage and/or
defense from insurers, and all reasonable fees and expenses of consultants and
other professionals incurred in connection with any of the foregoing) brought
against, involving or incurred by Concrete or any of its Subsidiaries,
Geosolutions or any of the Seller Indemnified Parties.

 

(b) The Purchaser expressly understands and agrees that, notwithstanding
anything in the LKE Transaction Documents or elsewhere in this Agreement, for
purposes of Section 2.6, the representations and warranties in Articles III, IV
and V, the covenants set forth in Sections 7.1, 7.2, 7.3, 7.4, 7.5, 7.13, 7.14,
7.15, 7.17 and 7.20 and the conditions set forth in Section 8.1, each of the
following will be disregarded and it shall be assumed that the following did not
occur: (i) the execution and delivery of any of the LKE Transaction Documents,
(ii) the consummation of any of the transactions contemplated by the LKE
Transaction that affect Documents and (iii) any actual or potential changes,
effects and consequences or could affect Concrete or any of its Subsidiaries or
Geosolutions resulting from or attributable to clauses (i) or (ii) above, or
resulting from or attributable to the failure to give notice to, obtain a
consent or an approval from or make a filing with any Person with respect to
clauses (i) or (ii) above.

 

(c) The Purchaser shall be responsible for and shall promptly pay all costs,
fees and expenses payable by or charged to Concrete or any of its Subsidiaries
or Geosolutions in connection with or as a result of the execution and delivery
of the LKE Transaction Documents and the consummation of the transactions
contemplated thereby, including, without limitation, any recording fees, title
insurance costs or transfer taxes of any nature (it being understood and agreed
that such costs, fees and expenses shall not be considered Seller Transaction
Expenses for any purpose under this Agreement).



--------------------------------------------------------------------------------

(d) The Purchaser expressly understands and agrees that, notwithstanding
anything in the LKE Transaction Documents or in this Agreement, the rights and
obligations of the Purchaser, on the one hand, and the Seller Indemnified
Parties on the other hand, shall, from and after the Closing, be determined as
though the LKE Assets to be transferred pursuant to the LKE Transaction
Documents had not been so transferred. In furtherance and not in limitation of
the foregoing, the Purchaser (i) shall indemnify, defend and hold harmless the
Seller Indemnified Parties from, against and in respect of all Seller LKE
Transaction Liabilities and (ii) agrees that no Seller Indemnified Party will
have any liability to Concrete, any of its Subsidiaries, Geosolutions or the
Purchaser (or any Person asserting claims on behalf of or in the right of any of
them) for any LKE Transaction Liabilities.

 

(e) Notwithstanding Section 11.13, each of the Seller Indemnified Parties is
expressly made a third party beneficiary of this Section 11.21.

 

(f) Notwithstanding anything in this Agreement to the contrary, the provisions
of this Section 11.21 shall survive the Closing indefinitely.

 

(g) The Seller Representative shall have the right to offset any amounts payable
by the Purchaser pursuant to the indemnification obligations of this
Section 11.21 against any amounts due Purchaser Indemnified Parties pursuant to
Article X or Section 11.2.

 

(h) During the period from January 30, 2006 to the Closing, the Sellers shall
cause each of Concrete and Geosolutions to, and each of Concrete and
Geosolutions shall, retain and not distribute, by means of a dividend or
otherwise, the LKE Cash.

 

(i) During the period from January 30, 2006 to the Closing, the Sellers shall
cause each of Concrete and Geosolutions to not, and each of Concrete and
Geosolutions shall not, amend or terminate any LKE Transaction Documents without
the prior written approval of the Purchaser.”

 

3. Ratification of Agreement. This Amendment shall be construed in connection
with and as part of the Agreement, and except as modified and expressly waived
or amended hereby, all terms, conditions and covenants contained in the
Agreement are hereby ratified and shall remain in full force.

 

4. References to the Agreement. Any and all notices, requests, certificates and
other instruments executed and delivered after the execution and delivery of
this Amendment may refer to the Agreement without making specific reference to
this Amendment, but nevertheless, all such references shall include this
Amendment unless the context otherwise requires.



--------------------------------------------------------------------------------

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State, without regard to the choice of
law principles thereof.

 

6. Jurisdiction; Forum. Any case, proceeding or Action concerning any dispute
arising out of or relating to this Amendment must be brought in a court situated
in the Borough of Manhattan in the City and State of New York, and each party
hereto consents and submits to the jurisdiction of any state or federal court
sitting in Borough of Manhattan in the City and State of New York for any such
case, proceeding or Action. Each party hereto waives any objection to the laying
of venue in such courts and any claim that any such Action has been brought in
an inconvenient forum. To the extent permitted by law, any judgment in respect
of a dispute arising out of or relating to this Amendment may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified copy of such judgment being conclusive evidence of the fact and
amount of such judgment.

 

7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be deemed an original, but all of which will constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Amendment by facsimile shall be as effective as delivery of a manually
executed counterpart of this Amendment.

 

[the remainder of this page has been intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the day and year first above written.

 

PROPEX FABRICS INC.

By:

 

/s/ Philip D. Barnes

--------------------------------------------------------------------------------

Name:

 

Philip D. Barnes

Title:

 

Chief Financial Officer and Treasurer

SI CONCRETE SYSTEMS CORPORATION

By:

 

/s/ Lee McCarter

--------------------------------------------------------------------------------

Name:

 

Lee McCarter

Title:

 

Chief Financial Officer

SI GEOSOLUTIONS CORPORATION

By:

 

/s/ Lee McCarter

--------------------------------------------------------------------------------

Name:

 

Lee McCarter

Title:

 

Chief Financial Officer

SELLER REPRESENTATIVE:

INVESTCORP INTERNATIONAL, INC.

By:

 

/s/ Kevin Charlton

--------------------------------------------------------------------------------

Name:

 

Kevin Charlton

Title:

 

Principal